Citation Nr: 0502700	
Decision Date: 02/04/05    Archive Date: 02/15/05	

DOCKET NO.  01-00 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include a dysthymic and/or anxiety disorder, 
claimed as secondary to service-connected hearing loss and 
tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from January 1951 to July 
1952.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of August 2000 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  


FINDING OF FACT

A chronic acquired psychiatric disorder, including a 
dysthymic and/or anxiety disorder, is not shown to have been 
present in service, or for many years thereafter, nor is it 
in any way causally related to a service-connected 
disability.  


CONCLUSIONS OF LAW

1.  A chronic acquired psychiatric disorder, to include a 
dysthymic and/or anxiety disorder, was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2003).

2.  A chronic acquired psychiatric disorder, to include a 
dysthymic and/or anxiety disorder, is not proximately due to, 
the result of, or aggravated by a service-connected 
disability or disabilities.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.310(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In this case, the initial AOJ decision was made 
prior to November 9, 2000, the date the VCAA was enacted; 
therefore, the AOJ could not have complied with the timing 
requirement, as the statute had not yet been enacted.  In 
Pelegrini the Court noted that, where the initial unfavorable 
decision was rendered prior to the enactment of the VCAA, the 
AOJ did not err in failing to comply with the timing 
requirements of the notice.  However, the Court did note that 
in such cases, the veteran would still be entitled to "VCAA 
content-complying notice" and proper subsequent VA process.  
Pelegrini, 18 Vet App. at 120.

In the case at hand, in correspondence of March 2001, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate the his claim, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or to submit 
any additional evidence he wanted to have considered.  
Additional correspondence (in August 2003) provided the 
veteran with the opportunity to submit evidence, notified him 
of what evidence the VA had secured and what evidence was 
still required, and provided notice of who was responsible 
for securing the evidence.  The veteran was also provided a 
Statement of the Case and Supplemental Statements of the Case 
apprising him of various VA actions in his case.  

Here, in accordance with Pelegrini, supra, the Board finds 
that the RO did not err with respect to the timing of the 
VCAA notice requirement, as the VCAA had not been enacted at 
the time of the decision on appeal.  While the notice 
provided to the appellant was not given prior to the first 
AOJ adjudication of the claim, the notice was provided by the 
AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the notice was provided, the 
case was readjudicated, and Supplemental Statements of the 
Case were provided to the appellant.  The veteran was 
provided every opportunity to submit evidence, and to attend 
the hearing at the RO before a Decision Review Officer, or 
before a Veterans Law Judge at the RO, or in Washington, D.C.  
He has been provided notice of the appropriate laws and 
regulations, and given notice of what evidence he needed to 
submit, as well as what evidence the VA would 
secure on his behalf.  Moreover, the veteran was given ample 
time to respond.  Accordingly, to allow the appeal to 
continue would not be prejudicial to the veteran.  

Furthermore, the Board notes that the VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  In that regard, the Board notes that the 
evidence includes service medical records, VA and private 
records, as well as VA medical examination reports.  Under 
the facts of this case, "the record has been fully developed" 
with respect to the issue on appeal, and "it is difficult to 
discern what additional guidance the VA could have provided 
to the veteran regarding what further evidence he could 
submit to substantiate his claim."  Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004).  Accordingly, adjudication of 
this claim poses no risk of prejudice to the veteran.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Accordingly, the Board 
concludes that it should proceed, as specific notice as to 
which party could or should obtain which evidence has, in 
effect, been provided, and no additional pertinent evidence 
appears forthcoming.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The veteran has had sufficient 
notice of the type of information needed to support his 
claim, and of the evidence necessary to complete the 
application.  Therefore, the duty to assist and notify as 
contemplated by the applicable provisions, including the 
VCAA, has been satisfied with respect to the issue on appeal.  
Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Factual Background

Service medical records are negative for history, complaints, 
or abnormal findings indicative of the presence of a 
psychiatric disorder.  At the time of the veteran's service 
separation examination in May 1952, a psychiatric evaluation 
was within normal limits, and no pertinent diagnosis was 
noted.  

A VA general medical examination conducted in December 1953 
was similarly negative for any evidence of an acquired 
psychiatric disorder. 

VA outpatient treatment records covering the period from 
March 1984 to April 1987 show treatment during that time for 
various psychiatric difficulties, as well as for other 
unrelated medical problems.  In an entry of mid-January 1986, 
the veteran gave a history of manic depressive disorder, 
which had reportedly been diagnosed in the 1970's.  The 
pertinent diagnosis was manic depressive disorder, stable at 
present.  

In September 1993 VA outpatient treatment records covering 
the period August 1984 to September 1993 were received, 
showing treatment during that time for psychiatric problems, 
and other unrelated medical problems.  In a Drug Dependence 
Treatment Center clinical entry of July 1985 
"depression/anxiety" was noted as the presenting issue.  He 
noted that he and his wife were separating.  Prior to that 
entry, the presenting issue had been listed as drug 
dependence.

A VA record of hospitalization covering the period from 
October to December 1987 reveals that the veteran was 
hospitalized at that time for severe methadone withdrawal.  
Pertinent diagnoses noted included depression and possible 
mixed drug abuse.   

In January 2000, the veteran was hospitalized at a VA medical 
facility for detoxification from alcohol and several other 
substances.  The hospital report noted a "long and well 
documented history" of psychosocial maladjustment secondary 
to polysubstance abuse and chronic psychological problems, 
labeled in the past as low-grade depression and anxiety.  The 
pertinent diagnoses were alcohol dependence; polysubstance 
abuse; dysthymic disorder versus substance-induced disorder; 
and anxiety disorder.  

In response to a request from the veteran, a private 
physician, in correspondence of February 2000, wrote that the 
veteran had received treatment at a local VA medical facility 
for many years for dysthymic disorder and anxiety, as well as 
for polysubstance abuse.  Reportedly, the veteran had been 
treated with antidepressants, mood stabilizers, and anti-
anxiety medications, and had been "clean and sober" for two 
months.  According to the veteran, his ear problems (i.e., 
tinnitus and tympanoplasty) had been contributing to his 
depression and anxiety "because of constant noise and loss of 
hearing in his right ear."

In correspondence of late September 2000, the veteran's 
private physician wrote that the veteran had a problem with 
tinnitus, which appeared to have worsened over the years, and 
which seemed to make the veteran's anxiety "quite a lot 
worse, thus making it more difficult for him to function 
effectively."

In February 2001, a VA psychiatric examination was 
accomplished.  At the time of examination, the veteran gave a 
history which was complicated and, at times, apparently 
contradictory.  Significantly, not until the very end of the 
psychiatric interview did the veteran make any mention 
whatsoever of his hearing difficulty, and only then when the 
subject was raised by the interviewer.  Moreover, at no time 
did the veteran complain about any ringing in his ears or 
difficulty hearing as those problems impacted upon his 
reported anxiety or depression.  

On mental status examination, the veteran was described as 
being of above-average intelligence.  His general 
information, ability to perform proverbs, abstract thinking, 
judgment, and ability to perform similarities and serial 7's 
were superior.  In the opinion of the examiner, there was no 
evidence, based on the psychiatric interview, that the 
veteran's nonservice-connected disability had been aggravated 
by his service-connected hearing loss or tinnitus, nor could 
his polysubstance abuse be  explained by an injury to his 
ear.  The pertinent diagnoses noted were chronic 
polysubstance dependence, severe for the past 30 years, now 
in remission secondary to a detoxification program; and 
chronic dysthymic disorder, with feelings of loneliness and 
isolation beginning when the veteran was a child.  

In January 2002, the veteran was scheduled for a VA 
psychiatric examination, for which he failed to report.  

In February 2002 VA outpatient treatment records covering the 
period from September 2000 to February 2002 were received, 
showing treatment during that time for various psychiatric 
difficulties, as well as for other unrelated medical 
problems.  During the course of outpatient treatment in 
October 2000, it was noted that the veteran was "angry" that 
his treating psychiatrist would not write a letter pursuing 
an increase in his service-connected disability based on a 
report that his tinnitus was causing "increased anxiety."

A clinical entry in January 2001 was significant for 
diagnoses of alcohol dependence and polysubstance abuse; 
alcohol related mood disorder, with depression and anxiety; 
and a mixed personality disorder, with antisocial features.  

In an entry of August 2001, there were noted diagnoses of 
polysubstance abuse, anxiety, and possible bipolar disorder.  

Pertinent evidence of record is to the effect that, in August 
2002, and again in April 2004, the veteran was scheduled for 
a VA psychiatric examination, for which he failed to report.  

Analysis

The veteran in this case seeks service connection for an 
acquired psychiatric disorder, and, specifically, for a 
dysthymic and/or anxiety disorder.  In pertinent part, it is 
argued that the veteran's current psychiatric disability has 
been "aggravated" by his service-connected hearing loss and 
tinnitus.

In that regard, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2003).  Moreover, 
service connection may additionally be granted for a 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2003).  Finally, where there is aggravation of a 
nonservice-connected condition which is proximately due to or 
the result of a service-connected condition, the veteran may 
be compensated for the degree of disability (but only that 
degree) which is over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 
7 Vet. App. 439 (1995).

In the present case, service medical records are negative for 
any evidence whatsoever of an acquired psychiatric disorder, 
to include a dysthymic and/or "anxiety" disorder.  At the 
time of the veteran's service separation examination in May 
1952, a psychiatric evaluation was within normal limits, and 
no pertinent diagnosis was noted.  A VA general medical 
examination conducted in December 1953, slightly more than 
one year following the veteran's discharge from service, was 
similarly negative for any evidence whatsoever of an acquired 
psychiatric disability.  The earliest clinical indication of 
the presence of an acquired psychiatric disorder of any kind 
is revealed by VA outpatient treatment records dated in July 
1985, more than 30 years following the veteran's discharge 
from service, at which time there was noted the presence of 
"depression/anxiety."  While during the course of VA 
outpatient treatment in January 1986, the veteran gave a 
history of a manic depressive disorder since the 1970's, this 
would place the origin of the veteran's psychiatric 
disability at a point in time no earlier than 20 years 
following his separation from service.  Significantly, on 
neither of the aforementioned occasions was the veteran's 
psychiatric disability attributed to any incident or 
incidents of service, or to the veteran's hearing loss or 
tinnitus.  

The Board acknowledges that, in correspondence of February 
2000, the veteran's private physician wrote that the veteran 
had been saying that his tinnitus had been contributing to 
his depression and anxiety.  However, this represented little 
more than a repetition of the veteran's own 
statement/opinion, and, as such, is of little probative 
value.  See Leshore v. Brown, 8 Vet. App. 406, 409 (1995).  
While in subsequent correspondence of September 2000, another 
of the veteran's private physicians wrote that the veteran's 
tinnitus "seemed" to make his anxiety quite a bit worse, this 
statement is couched in terms which are speculative at best.  
Moreover, following a VA psychiatric examination in December 
2001, the examiner was of the opinion that there was "no 
evidence," based on examination findings, that the veteran's 
nonservice-connected disability had been aggravated by his 
service-connected hearing loss or tinnitus.  Significantly, 
during the course of that examination, the veteran made 
little or no mention of his hearing loss or tinnitus.  

Based on the aforementioned, the Board is unable to 
reasonably associate the veteran's current psychiatric 
disability, first persuasively documented many years 
following service discharge, with any incident or incidents 
of his period of active military service.  Moreover, the 
preponderance of the competent evidence fails to demonstrate 
that the veteran's current psychiatric problems are the 
result of his service-connected hearing loss or tinnitus.  
Under such circumstances, the veteran's claim must be denied.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) ; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  





ORDER

Service connection for an acquired psychiatric disorder, to 
include a dysthymic and/or anxiety disorder, claimed as 
secondary to service-connected hearing loss and tinnitus, is 
denied.  



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


